I agree that plaintiffs are entitled to an injunction preventing the payment of dividends to any stockholders until plaintiffs have been paid the dividends which accrued upon their stock up to July 24, 1939, but I am of the opinion that, the reorganization being in all other respects legal and in accordance with the Constitution and laws of Ohio and free from fraud or breach of fiduciary duty on the part of the directors of the company, who acted in good faith to strengthen and promote the stability and business of the company, *Page 101 
and the plaintiffs having failed to demand the value of their stock in accordance with the provisions of Section 8623-72, General Code, the plaintiffs are not entitled to any other or further relief in this action.
The preserving of plaintiffs' rights to the dividends which cumulated up to July 24, 1939, eliminates, as to them, any question of unfairness or illegality, and they would receive the new preferred stock and class A common stock and further cash for the unpaid preferred dividends accruing after July 24, 1939, in the same proportion as the amount of said unpaid dividends per share bears to $50, the total of the accumulated dividends per share.